Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 December 1820
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


            
            Monticello
Dec. 26. 20.
          It is long indeed, my very dear friend, since I have been able to address a letter to you. for more than two years my health has been so entirely prostrate, that I have, of necessity intermitted all correspondence. the dislocated wrist too, which perhaps you may recollect, has now become so stiff from the effect of age, that writing is become a slow and painful operation, & scarcely ever undertaken but under the goad of imperious business. in the mean time your country has been going on less well than I had hoped. but it will go on. the light which has been shed on the mind of man thro’ the civilised world, has given it a new direction from which no human power can divert it. the sovereigns of Europe who are wise, or have wise councellors, see this, and bend to the breeze which blows. the unwise alone, stiffen and meet it’s inevitable crush. the Volcanic rumblings in the bowels of Europe from North to South, seem to threaten a general explosion, and the march of armies into Italy cannot end in a simple march. the disease of liberty is catching: these armies will take it in the South, carry it thence to their own country spread there the infection of revolution & representative government, and raise it’s people from the prone condition of brutes to the erect attitude of man. Some fear our envelopment in the wars engendering from the unsettled state of our affairs with Spain, and therefore are anxious for a ratification of our treaty with her. I fear no such thing, and hope that  if ratified by Spain it will be rejected here. we may justly say to Spain ‘when this negociation commenced, 20. years ago, your authority was acknoleged by those you are selling to us. that authority is now renounced. and their right of self-disposal asserted. in buying them from you then we buy but  war-title, a right to subdue them, which you can neither convey nor we acquire. this is a family quarrel in which we have no right to meddle. settle it between yourselves, and we will then treat with the party whose right is acknoleged.’ with whom that will be no doubt can be entertained. and why should we revolt them by purchasing them as cattle, rather than recieving them as fellow men? Spain has held off until she sees they are lost to her, and now thinks it better to get something than nothing for them. when she shall see South America equally desperate, she will be wise to sell that also.With us things are going on well. the boisterous sea of liberty  indeed is never without a wave, and that from Missouri is now rolling towards us: but we shall ride over it as we have over all others. it is not a moral question, but one merely of power. it’s object is to raise a geographical principle for the choice of a president, and the noise will be kept up till that is effected, all know that permitting the slaves of the South to spread into the West will not add one being to that unfortunate condition, that it will increase the happiness of those existing, and by spreading them over a larger surface, will dilute the evil every where and facilitate the means of getting finally rid of it, an event more anxiously wished by those on whom it presses than by the noisy pretenders to exclusive humanity. in the mean time it is a ladder for rivals climbing to power.In a letter to M. Poirey of Mar. 18. 19. I informed him of the success of our application  to Congress on his behalf. I inclosed this letter to you, but hearing nothing from him, and as you say nothing of it in your’s of July 20. I am not without fear it may have miscarried. in the present I inclose for him the Auditor’s certificate, and the letters of General Washington and myself, which he had forwarded to me, with a request of their return. your kindness in delivering them will render unnecessary another letter from me, an effort which necessity obliges me to spare myself.If you shall hear from me seldomer than heretofore ascribe it, my ever dear friend, to the heavy load of 77 years and to waning health, but not to weakened affections. these will continue what they have ever been, and will ever be, sincere and warm, to the latest breath of yours devotedly
						Th: Jefferson
					